Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00891-CV

                          IN THE ESTATE OF Adrian Dale WILKINSON

                     From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. 16-03-0123-CVW
                            Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 10, 2019

DISMISSED

           Appellants have filed an unopposed motion to dismiss this appeal stating the parties have

reached a settlement. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against appellants.

                                                    PER CURIAM